Citation Nr: 0021574	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  93-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected right 
knee chondromalacia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 5, 1981 to 
February 20, 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1993, the RO 
denied entitlement to service connection for an adjustment 
disorder claimed as secondary to a service-connected right 
knee disorder.  

The issue on appeal was originally before the Board in August 
1995, October 1996, and April 1998.  It was remanded each 
time for additional evidentiary development.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as secondary to 
service-connected right knee chondromalacia, is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected right 
knee chondromalacia.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected right knee chondromalacia is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  An acquired psychiatric disorder, claimed as secondary to 
service-connected right knee chondromalacia was not incurred 
in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303, 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that on February 2, 1981, 
the veteran complained of right knee pain for three days, 
stating that she had fallen on the obstacle course.  The knee 
had good range of motion with minor pain, some tenderness and 
discoloration.  Tests for instability were negative.  The 
assessment was contusion.  She was to use crutches for 72 
hours and not engage in running or physical training for that 
period.  Three days later she reported having fallen onto her 
knees the previous day.  A contusion near the right knee was 
noted, along with patellar tenderness, crepitus and weak 
quadriceps.  The assessment was chondromalacia and contusion.  
On the February 10, 1981 separation examination, the 
veteran's lower extremities were noted to abnormal in that 
she complained of pain on range of motion, which was 
described as good.  It was noted that X-rays of both knees 
had shown no radiographic abnormalities.  The veteran 
completed a medical history form indicating that she had or 
had had swollen or painful joints, eye trouble, ear nose or 
throat trouble, cramps in her legs, recent weight change, 
recurrent back pain, trick or locked knee, foot trouble, and 
frequent trouble sleeping, all of which she denied when she 
completed the same form for enlistment. On the entrance 
history she denied ever having coughed up blood but indicated 
that she had been a sleepwalker; at separation she gave the 
opposite answers for those items.  The service medical 
records reflect no complaints or findings of any psychiatric 
disorders, and the veteran's mental status was normal on the 
separation examination.  The veteran's DD Form 214 reflects 
that she was discharged under the trainee discharge program 
as marginal or nonproductive.  

Medical records apparently from the Monroe Health Center 
reflect that when the veteran was seen in October 1980, prior 
to active service, it was noted that she had multiple 
problems, but that she felt better than the previous week; 
her back was better and she had more strength in her leg.  
She was noted to have good strength in the right quadriceps.  

By rating decision dated in August 1981, the RO granted 
service connection for residuals of a right knee injury with 
osteochondritis dissecans and evaluated the disorder as zero 
percent disabling.  The veteran argued that the rating should 
be 75 percent. 

In an October 1981 statement an osteopathic physician 
reported having treated the veteran on approximately 80 
occasions from March 2, to October 21, 1981 for "Chronic 
Traumatic Synovitis and Ligamental Sprain" of the knees, 
noting that the veteran gave a history of having fallen about 
30 feet in service.  

On a private neurological evaluation conducted in December 
1982, it was noted the veteran's chief complaint was of 
cramping in her legs.  She related her history of in-service 
trauma, stating that since then she had had muscle cramping 
of the feet, thigh and calf, leg weakness, a toothache-like 
feeling in her legs, and numbness at the tops of her legs.  
The veteran indicated that she shook when nervous and that 
she had been nervous for years.  She denied being depressed.  
It was noted that she had been evaluated by a number of 
physicians.  The examiner noted that the veteran had a stiff, 
funny gait that did not really match the findings on formal 
testing and that formal testing was different from when the 
veteran was walking or not thinking about getting out of a 
chair.  It was further stated that her muscle weakness seemed 
to be due to effort and "possibly" pain, rather than true 
muscle weakness.  It was the examiner's opinion that the 
veteran was essentially within normal limits neurologically 
and that her problem might be orthopedic.   The examiner 
noted the veteran had some mild hysterical qualities during 
the interview.  Neurological examination was within normal 
limits.  

In February 1983 the veteran underwent arthroscopy of the 
right knee at a VA facility.  Findings were of grade II 
chondromalacia.  

A February 1985 letter from J. W. Banks, M.D., indicates that 
he examined the veteran in connection with her application 
for Social Security.  It was the doctor's opinion that the 
veteran had some mild degree of chondromalacia of the right 
patella and, based on her history, she might also have had a 
subluxation of the right patella during basic training.  It 
was the doctor's further opinion that the veteran's 
complaints "far outweigh the physical findings."  

Records from the Social Security Administration dated in 1985 
indicate the veteran's claim for benefits was denied.  She 
alleged at that time that she was unable to work due to 
problems with both knees and her left shoulder.  The Social 
Security Administration found her impairment could not be 
considered disabling as of March 31, 1983, which was the date 
she was last eligible for Social Security Administration 
benefits.  

A private clinical record dated in September 1990 notes the 
veteran complained that taking care of her children during 
the day made her very anxious.  The assessment was 
anxiety/depression.  

In August 1991, the veteran underwent a private diagnostic 
evaluation pursuant to referral for a nervous disorder.  She 
gave a history of overdosing on Darvocet at the age of 18, 
prior to service, but denied any prior psychiatric treatment, 
hospitalization or evaluation.  She reported a five-year 
history of nerve problems, beginning at a time when she was 
having difficulty with her spouse's mother, stating that her 
mother-in-law had beaten her on more than one occasion and on 
one occasion had hit her on the head with a 2 X 4, causing 
her to fall to the ground.  The veteran indicated that over 
the course of the past five years, her nervous condition had 
worsened.  The veteran reported symptoms to include 
difficulty sleeping due to noise in the neighborhood, muscle 
tension, restlessness and easy fatigability as well as 
palpitations, edginess, irritability, worrying and difficulty 
concentrating.  She also reported that most of her worries 
centered on paying bills and providing for her children.  She 
indicated that her relationship with her spouse was currently 
strained.  The examining physician noted that the veteran's 
vegetative profile was negative, her affect was full-ranged 
and appropriate, and her thought processes were logical.  The 
diagnosis was generalized anxiety disorder.  Psychological 
testing revealed that the veteran was somewhat deficient in 
most areas of intellectual functioning measured.  The 
psychologist also indicated that persons with the veteran's 
scores often received a somatoform diagnosis.  

In December 1991, the RO granted an increased rating for the 
service-connected right knee from zero percent to 10 percent.  

Private treatment records from the Monroe Health Center dated 
from 1981 reflect that the veteran was seen over the years 
for a variety of physical complaints, including a few 
complaints regarding the right knee/lower extremity.  In 
1990, when she expressed extremity complaints, there was a 
diagnosis of fibromyositis.  In September 1992 she was noted 
to have a history of personality disorders.  

Other private clinical records dated from August 1991 reflect 
the veteran's right knee complaints.  In August 1991 she 
underwent arthroscopy which showed grade II chondromalacia.  
The records reflect a right knee injury in January 1992 when 
she caught her foot on a step and hyperextended the knee.  In 
April 1992 it was noted that the veteran was "a young women 
who comes to the office today primarily because she feels 
like she should be totally disabled."  It was further noted 
the veteran was "certainly capable of working but she states 
forthright that she is not interested in working and has no 
desire to do so at this point."  It was reported the 
veteran's complaints were multiple and diffuse.  

Other private medical records show an assessment of anxiety 
in April 1992.  The veteran was complaining at that time of 
being nervous and of her face swelling.   

In August 1992, the veteran was admitted for private 
psychiatric care under Janet E. Vondran, M.D.  The diagnostic 
impression upon admission was generalized anxiety disorder.  
She left against medical advice before being evaluated or 
treated.  Records dated in October and November 1992 indicate 
that she was being followed in outpatient therapy.  During 
such therapy she expressed worries over her relationship with 
her husband and her problems with her daughter's schooling.

The veteran's claim of entitlement to service connection for 
a nervous condition was received in September 1992.  She 
alleged that she had a mental disorder which was the direct 
result of her service-connected right knee disability.  She 
reported that due to her knee disability she was unable to 
care for her children or to do any normal daily activities 
and that this was causing extreme stress.  

A private treatment record, dated in October 1992 includes 
notation of the veteran's history of life-long nerve 
problems.  It was also noted that she tried to overdose on 
Darvon.  Diagnostic impressions included personality 
disorder/anxiety.

The transcript of an October 1992 RO hearing does not include 
any pertinent testimony regarding the veteran's mental 
disorder claim.  

By a letter dated in December 1992, Barbara McComas, M.A., 
reported that the veteran had been undergoing psychotherapy 
treatment since October 1991, as well as chemotherapy 
treatment with Janet Vondran, M.D.  Ms. McComas stated that 
the veteran was unable to control her temper and suffered 
from chronic anxiety and nervousness.  She further stated 
that the veteran "suffers from an adjustment disorder 
because of her physical problems in her knees, and the 
chronic deterioration of her knee causes her to be in chronic 
pain."  Ms. McComas also opined that the veteran suffered 
from major depression, a severe episode, and that she 
occasionally entertained suicidal ideations.

In a March 1993 letter, Dr. Vondran reported that the veteran 
suffered from generalized anxiety disorder and moderate major 
depression.  The veteran reportedly was unable to engage in 
substantial gainful activity due to the disability from her 
depression.  

A March 1993 private clinical record reflects that when the 
veteran was seen for residuals of a recent hysterectomy, the 
assessment included anxiety disorder.  

A statement dated in April 1993 from Deborah Schmidt, D.O., 
includes the notation that the veteran had a mental and 
physical disability, which was expected to continue for a 
period of one year.  The pertinent diagnoses were personality 
disorder/anxiety disorder and chondromalacia patella of the 
right knee.  

In June 1993, the veteran presented testimony before an RO 
Hearing Officer.  She stated that at times she became very 
violent and upset, sometimes contemplating suicide because 
she was not able to take care of herself and her children the 
way she should due to her knee disability.  She reported she 
had had three nervous breakdowns and indicated that she was 
not able to adjust to life with her knee problem.  
(Transcript June 1993).  

The veteran testified before a Member of the Board in 
September 1993.  She testified she was prescribed nerve 
pills.  When asked if any doctor had informed her that she 
had a nervous condition as a result of her knee condition, 
the veteran responded Dr. Vondran did.  (Transcript September 
1993).  

When the veteran was seen by the VA in December 1993, she 
complained of right knee pain and a tendency of the knee to 
give way.  On examination there was no evidence of fluid or 
inflammatory change of the right knee.  There was generalized 
tenderness nut no joint tenderness.  There was mild patellar 
crepitation but no signs of instability in the right knee.  
The diagnoses were sprains of both knees and mild 
chondromalacia patella. 

The claims files contain private records from the Monroe 
Health Center reflecting that in March 1995 the veteran was 
noted to have a diagnosis of bipolar disorder.  She reported 
being upset by her daughter's school difficulties and 
complained of nosebleeds and a headache.  Her speech was 
pressured and it was difficult to follow her complicated 
story.  The assessment was bipolar disorder and chronic 
headaches.  In May 1995 she was seen after being hit on the 
head with a telephone receiver by her daughter.  In August 
1995 it was noted that she had multiple complaints including 
right leg pain that developed after getting into a 
"scuffle" with her daughters and being knocked off the 
porch.  It was noted that she was taking medication for 
restless legs and had had bilateral knee surgery secondary to 
"crush injuries" in the service, with chronic pain.  
Examination of the lower extremities revealed good range of 
motion of the knees, good strength, and no edema, ecchymosis 
or other signs of trauma.  The diagnoses included anxiety and 
chronic pain secondary to old injuries.  In September 1995 
the veteran was noted to have a history of knee pain since an 
injury in the service.  She was wearing metal braces on both 
knees which the examiner removed, noting that there was no 
evidence of joint swelling or effusion, that the knees had 
full range of motion with some crepitus, and that there was 
no evidence of instability.  The only positive finding was 
some knee tenderness, worse on the left.  In September 1995 
it was noted that she wanted to be referred to an orthopedist 
for her knee and that her history was difficult to elicit 
although there apparently had been a knee injury in basic 
training.  

In April 1996, the veteran underwent a VA mental disorders 
examination.  She reported being separated from her husband 
at that time.  She indicated that some of her family members, 
especially her mother, were of an overanxious disposition.  
She also stated that her college experience was rough, 
relating one incident in which her friends purportedly 
drugged, beat and abused her.  The veteran stated she had not 
worked since 1981.  She complained of nervousness, blackouts, 
chronic leg pain, migraines, agitation and an inability to 
sleep.  She reported having chronic depression with anxiety 
and characterized herself as a "fruitcake due to the pain."  
She reported having a poor home situation.  She presented 
with numerous psychosomatic complaints and a tendency toward 
somatization.  Her mood was labile and dysphoric.  There was 
no evidence of disorientation, psychosis or any thought 
disorder.  She appeared to be intellectually affected by 
anxiety.  Her insight was poor.  The Axis I diagnoses were 
recurrent generalized anxiety disorder which was moderate to 
chronic in nature; and adjustment disorder secondary to 
anxious and depressed mood, secondary to physical illness and 
situational factors, rule out drug abuse and misuse.  There 
also was an Axis II diagnosis of mixed personality disorder 
with dependent traits, and an Axis III diagnosis of "Chronic 
pain syndrome, predominantly in the knees and back" along 
with a listing of several other medical conditions.  

Further VA psychiatric examination was conducted in May 1996.  
A panel of psychiatrists evaluated the veteran at that time.  
She reported her history of in-service right knee injury, and 
characterized her existing knee disorder as osteoarthritis.  
She also reported multiple other health complaints to include 
left shoulder pain and dislocations, chest pain and low blood 
sugar, the latter requiring her to drink one case of Mountain 
Dew a day for the sugar content, mild strokes and heart 
attacks, blackouts and periods of being comatose.  Although 
she had been taken to the emergency room many times, 
reportedly no cause for her complaints had been found.  The 
veteran indicated that at times she was completely unable to 
walk and that although she had tried to return to part time 
work in a doctor's office she "couldn't handle the 
pressure," stating that the service had affected her mind.  
She also reported having attempted for one week to work in a 
school library but could to do that because of "peer 
pressure," which involved having to find books for people, 
and an inability to sit at a desk.  She also indicated that 
the principal had given her a hard time and tried to keep her 
out of the library.  The veteran was noted to be extremely 
concerned about her health.  She complained of multiple 
problems including being a recent flood victim, having 
problems with her daughter's teacher, not sleeping well due 
to "intolerable pain" in her legs, having unusual 
nightmares, and not eating properly due to being frustrated 
at meal time.  She gave a history of several nervous 
breakdowns.  

The May 1996 examination report reflects that the veteran was 
noted to be loud and demanding, and when angered her right-
sided limp appeared to dissipate.  Her mood was euthymic and 
her affect was broad.  She denied psychotic symptoms but 
reported seeing objects on walls and having flashes in front 
of her eyes.  Her impulse control appeared to be explosive, 
and she reported a history of being verbally and physically 
violent.  They examiners noted that the veteran had an 
adjustment disorder with mixed traits of anxiety and 
depressed mood, which was "in relationship to a service- 
connected disability of the right knee condition."  They 
stated that this condition began in 1981.  Having reviewed 
the claims files, the examiners noted that the veteran had 
missed many scheduled appointments for her knee pain and that 
doctors had had difficulty finding any problems with the 
exception of the veteran's report of pain.  It was further 
noted that the veteran presented many times for treatment 
with pain because of re-injury to the same place as the 
original pain site and it appeared to the psychiatric 
examiners that the veteran's pain complaints had been treated 
with low doses of medicine.  When discussing the etiology of 
the "adjustment disorder," the examiners stated that 
adjustment disorders could be chronic, but were usually not.  
They noted that the veteran's injury occurred 15 years 
earlier and that she reported many psychiatric problems ever 
since, especially being irritable and having family problems, 
although it was noted that she had had family problems prior 
to service which she indicated had contributed to her 
enlisting.  The panel referred to the veteran's knee injury 
as having caused her extensive grief and unemployability, 
although the veteran revealed that she was unable to 
establish a good working relationship with people at work, 
feeling that she was "always under peer pressure and picked 
on."  

The May 1996 psychiatric panel also diagnosed a factitious 
disorder, opining that the veteran's psychological stress was 
possibly intentionally produced to assume a sick role.  The 
examiners commented that there appeared to be secondary gain 
involved, noting that the veteran had said that the 
"military caused this so they are going to pay for it."  
The panel and stated that factitious disorders were typically 
characterized by subjective complaints, self-inflected 
conditions or exaggeration or exacerbation of a pre-existing 
general medical condition.  The panel further reported that 
external incentives were usually found in cases of patients 
who were malingering.  The veteran was noted to be 
characteristic in presenting with a dramatic flare and being 
vague and nonspecific, consistent with a factitious disorder.  
The panel referenced the veteran's past work as a medical 
secretary and stated that such was consistent with 
individuals with complaints of medical symptoms that prove 
mostly negative; they sometimes "develop" additional 
problems to "maintain the sick role."  It was noted that in 
the veteran's case, she presented with numerable problems.  
She reported to different physicians, who found minimal 
problems and treated them minimally.  The veteran began to 
note back pain, left knee pain, shoulder pain, swelling of 
the feet, anemia, peptic ulcers, gastritis, headaches, 
blurred vision, nose bleeds, dizzy spells, and blackouts.  
She also reported having four mini strokes and two light 
heart attacks.  She complained of having chest pain and 
hypoglycemia, which she treated by drinking 24 cans of 
Mountain Dew per day.  She reported no known cause for these 
problems even after extensive treatment at local emergency 
rooms.  

It was noted the veteran revealed during the evaluation, that 
"she was here to prove she had these problems and to get 
benefits she deserved for being a veteran of the US Army."  
She reported she did not have any real childhood and had had 
to work at an early age in her parent's store, alleging that 
she never had a chance to rest.  She also reported always 
having had much responsibility.  The examiners noted that 
maintenance of a sick role would allow the veteran to rest 
and be taken care of, and not have vast amounts of 
responsibility.  The veteran reported that she separated from 
her husband, because he was diagnosed with hepatitis C and 
cirrhosis and she had to put up with many problems due to his 
medical condition.  The examiners noted such a situation did 
not allow the veteran to rest and maintain a sick role.  

Finally, the May 1996 panel focused on the question asked in 
the Board's remand relevant to a relationship, either by 
causation or aggravation, between the veteran's anxiety and 
depression and her knee disorder.  It was noted that the 
veteran "claimed" to have never adjusted to the right knee 
pain resulting from injury 15 years earlier, while typically, 
an adjustment disorder was situational, such as from a car 
accident, divorce, or bodily injury, such as an operation or 
broken bones, which tended to resolve as the person adapted.  
The examiners then noted that the veteran claimed she had 
never been able to adjust to the right knee pain, which 
occurred 15 years prior to the examination, although the 
claims file revealed continual subjective complaints of pain 
without any direct findings or cause.  The examiners 
expressed the opinion that the veteran might be exaggerating 
or exacerbating the symptom of pain to maintain a sick role.  
Psychological testing was completed and was stated to be 
invalid as the veteran appeared either to lack reading 
ability, to not understand the questions, or to intentionally 
exaggerate her psychological symptoms.

The claims file contains private records showing treatment at 
the Monroe Health Center from May 1996 to January 1997.  A 
May 1996 record notes that she had bipolar disorder, anxiety 
and depression and was noted to be in her "usual state, with 
pressurred (sic) rapid speech."

By letter dated in February 1997, Barry C. Yates, M.D., 
reported having evaluated the veteran in May 1996 and that 
his initial impressions was that the veteran was a victim of 
emotional and physical abuse as a child.  The veteran was 
noted to have post-traumatic stress disorder with anxiety, 
benzodiazepine dependency and some schizotypal personality 
traits and rule out residual attention deficit hyperactivity 
disorder.  

In September 1997, the veteran presented for further mental 
disorders examination.  The VA examiner noted that the 
veteran had been diagnosed with chondromalacia of the 
patella.  The veteran reported having had family problems 
prior to service entry, in that her parents had been strict.  
She told the examiner she had been diagnosed with bone 
cancer, with the examiner noting that such was not shown by 
the record.  She admitted having difficulties with 
nervousness, anxiety, and worrying prior to service and 
reported symptoms such as hyperventilation, panic attacks and 
shortness of breath.  She stated that she had a lot of 
financial difficulties.  She also reported being suspicious 
and distrustful of others, and was tense and anxious 
throughout the examination.  The examiner noted that the 
veteran made a dramatic, somewhat histrionic presentation.  
Following a mental status examination, the Axis I diagnoses 
were generalized anxiety disorder and dysthymic disorder; the 
Axis II diagnosis was mixed personality disorder; and the 
Axis III diagnoses were status post injury to both knees, 
status post arthroscopic surgery to the right knee, status 
post injury to the right shoulder and history of asthma.  The 
examiner commented that the veteran had problems with 
generalized anxiety disorder and depression and appeared to 
have primary difficulties with her personality, which 
appeared to have existed prior to service.  The veteran also 
was noted to focus a lot on her physical impairments.  The VA 
examiner felt that the veteran's psychiatric problems were 
chronic and ongoing but he was unable to relate them to her 
service-connected disabilities.  He further stated, "Only 
part of her anxiety and depression could be related to her 
pain, but most of it is not service-connected."

A VA mental disorders examination was conducted in July 1998.  
The veteran admitted that she had significant problems with 
her nerves and her behavior before she went into the service 
and stated that she had a lot of stressors growing up.  She 
indicated she injured her knee and left shoulder during 
active duty and that after service she tried to go back to 
work at a doctor's office but was unable to because of 
swelling in her legs and an inability to handle the pressure.  
She had not held a consistent job since service.  The veteran 
reported having had problems growing up.  Her father had been 
abusive, drank heavily and beat her up, and her parents had 
been "too strict" and kept her "stressed all the time."  
She also reported stressors related to her children, 
including the pregnancy of her 16 year old daughter and her 
12 year old daughter's attention deficit hyperactive 
disorder.  

Additionally, the veteran reported she had bad nerves as far 
back as she could remember.  She indicated that due to her 
father's drinking and her developmental difficulties she had 
a rough time, further indicating that she had increased 
difficulty since she was hurt and discharged from active 
duty.  She reported being in constant pain and stated that 
she felt very nervous, anxious and edgy, had episodes of 
depression, and had hopeless and helpless feelings.  She 
reported that she was tired and run down, and had no pep, 
energy and or desire to do much.  She stated that she had a 
seizure disorder and put on Dilantin, which had caused 
additional problems.  She was also taking Xanax.  She 
reported difficulty dealing with stressors and occasional 
anxiety episodes, stating that she could not stand enclosed 
spaces, noise, or being in stores.  

Following a mental status examination the Axis I diagnoses 
were dysthymic disorder and generalized anxiety disorder; the 
Axis II diagnosis was mixed personality disorder; and the 
Axis III diagnosis were chondromalacia, status post surgery 
to the right knee and history of seizure disorder.  It was 
the examiner's opinion that the veteran had problems with 
recurrent anxiety and depression which appeared to have been 
present even before she went into the service.  The veteran's 
problems with her knee and pain had reportedly contributed 
"minimally" to her psychiatric difficulties.  It was the 
examiner's opinion that only ten percent of the veteran's 
psychiatric problems may be related to her chronic pain and 
discomfort and had interfered with her every day activities 
and existence occasionally.  The veteran was noted to have 
had major stressors while growing up due to her fathers 
drinking and currently to have other stressors including her 
daughter being pregnant and another daughter having ADHD.  
The examiner noted the veteran's primary problems were not 
service-connected.  He opined that out of the total GAF of 65 
and the psychiatric difficulties, only 10% were related to 
her chondromalacia and chronic pain syndrome.  

Another VA mental disorders examination was conducted in 
March 1999 by a board of two psychiatrists.  The veteran 
reported that she continued to experience pain in both legs 
as a result of an accident which occurred during active duty.  
She also complained of pain in her shoulders.  She complained 
of mild anxiety features that were related to nervousness or 
her inability to perform her daily functions as she thought 
she ought to do.  She reported she was easily frustrated, was 
often restless, and could not relax to sleep.  She reported a 
poor appetite with some weight loss.  She spent a good deal 
of time with a friend and also seemed to get out fairly 
frequently.  She reported she had some problems with long 
term memory and problems with temper control.  

Objective findings were that the veteran was casually 
attired, oriented and mildly animated with variable mood.  
She was cooperative and polite.  Affect was mildly 
constricted.  She was fully ambulatory, though her gait was 
slowed.  She often made moaning noises and was noted to rub 
her right knee and leg.  Fund of memory was adequate, though 
she complained of deficits.  It was the examiners' opinion 
that the veteran did not appear to be significantly impaired 
in her functioning by her anxiety.  She did appear to be 
physically limited due to her complaints of pain in her leg 
and knee.  The Axis I diagnosis was anxiety disorder, not 
otherwise specified.  No Axis II diagnosis was made.  The 
Axis III diagnosis was somatic complaints.  

A VA mental disorders examination conducted in June 1999 
noted the veteran was complaining at that time of depression, 
anxiety, and recent seizures, which she felt had been brought 
on by her nerves.  She also complained of weakness, being 
tired, having no pep or energy, and chronic pain.  She 
reported irritability, and inability to work and difficulty 
sleeping.  The veteran indicated her father was an alcoholic 
who was abusive and that she had a poor and rough childhood.  
She left school in the twelfth grade to go into the service.  
She reported she injured her knee and shoulder during active 
duty.  

A mental status examination was conducted.  Additionally, 
examiner noticed that the veteran had a tendency to somatize 
her complaints.  The Axis I diagnoses were recurrent moderate 
generalized anxiety disorder and history of dysthymic 
disorder.  The Axis II diagnosis was mixed type with 
dependent traits.  The Axis III diagnoses were chronic pain 
syndrome of the back and knee, status post surgery to the 
right knee, history of seizure disorder and history of 
chondromalacia.  It was the examiner's opinion that the 
veteran had some anxiety and some depression which were 
partly related to injuries sustained in the past, though 
other situational factors, including the oldest daughter with 
emotional problems and another daughter with ADHD also 
playing a role.  A rough childhood was also noted.  

The most recent VA mental disorders examination was conducted 
in October 1999 by a board of two psychiatrists.  The veteran 
reported that she never repeated any grades growing up and 
completed the twelfth grade with honors.  She reported having 
had a problem with only one teacher.  She stated she began to 
work in her parents business around the age of seven and 
"fought like normal kids" with her siblings.  She indicated 
she continued to work various jobs throughout her high school 
years.  She was badly burned at the age of ten but was not 
hospitalized for the injury.  

The veteran reported that she has several nice friends and 
she believed others looked up to her in her teen years due to 
her grades and good behavior.  She indicated that a lot of 
kids were jealous of her and the boys loved her to death.  
She described herself as very outgoing and popular and that 
she had to set the perfect example with her grades and 
behavior as her parents were very strict.  She went to 
college in the fall of 1978 and also worked part time.  
During the week of first semester final examinations she had 
to leave school because of her mother's sudden illness.  She 
stayed at home to care for her mother and did not return to 
school.  Thereafter, she worked as a secretary for a 
physician and eventually joined the Army to "get the hell 
away from [her] friends and family."  When asked why she 
wanted to get away from her friends and family, she reported 
that she had gotten a taste of being away from her family and 
around other people in different parts of the country and was 
looking for more adventure.  

The veteran reported that during basic training, a sergeant 
was verbally abusive to her and singled her out.  She stated 
that her first in-service injury occurred when a soldier in 
front of her fell during a fast march causing her to fall as 
well as the soldier behind her.  This forced the veteran's 
rifle into her shoulder causing an injury.  She was further 
injured on the obstacle course when a cargo net broke and she 
hit her knees on a beam.  She reported that the next day, she 
was diagnosed with a broken right leg and damage to both 
knees.  She stayed in the service for four or five more days 
and then was honorably discharged.  After discharge, she 
reported her knees were still badly swollen.  A physician who 
examined her leg said it could not be set due to the length 
of time that had transpired since the injury.  She reported 
she could not work at all due to her injuries.  

With regard to subjective complaints, the examiners divided 
the veteran's symptoms into two clusters for diagnostic 
purposes.  The first cluster of symptoms related to 
depression.  The veteran reported feeling worthless and that 
she was unable to do anything that she would normally enjoy 
doing.  She complained of being very irritated by certain 
noises and frustrated at her sense of disability.  She felt 
depressed more days than not and complained of low self-
esteem.  She complained of poor memory and concentration, and 
stated that she had angry outbursts, crying jags, and no 
energy.  She related having a poor appetite and being unable 
to get comfortable in order to sleep.  She complained of 
frequent headaches.  She had recurrent treatment with 
antidepressants and anti-anxiety agents without relief.  She 
reported she was angry at the way her life had turned out.  
It was noted that her depression was primarily focused in her 
sense of being mistreated and that she had been cheated out 
of a life that she expected she would have had at that point.  

The examiners opined that a great deal of the veteran's 
depressive features were secondary to what the veteran had 
come to expect out of life.  She felt as if she was unable to 
finish college due to her mother's illness.  She was unable 
to graduate from basic training due to her injury.  It was 
noted that the veteran generally felt that VA was cheating 
her due to the fact that she expected VA to more adequately 
take care of her and her daughters.  

The examiners noted the veteran's other cluster of symptoms 
revolved around a narcissistic personality disorder.  It was 
reported she went at length to describe a somewhat grandiose 
sense of herself and her great accomplishments in high 
school.  The examiners noted there was no way to determine 
the truth of the assertions.  It also was noted the veteran 
presented with a very strong sense of having been persecuted 
and picked on in the military.  

The examiners' overall impression of the veteran was that 
"she has grossly exaggerated her condition and that her 
expectations for her life at this time are unrealistic."  
The examiners further noted the veteran felt as if VA was to 
blame for her seizure disorder.  She reported that at one 
point during surgery, a nurse slammed her down onto the 
operating table.  She opined this incident caused the onset 
of her seizure disorder.  It was further noted the veteran 
admitted to being addicted to Xanax and stated that she did, 
on occasion, take more than she was prescribed.  

Mental status examination revealed the veteran's general 
demeanor was over-revealing and friendly.  Eye contact was 
good and facial expressions were generally broad and 
variable.  Motor activity was slowed due to the fact that she 
had to walk with prosthetic devices.  Speech was somewhat 
pressured and verbal content was overly expansive and 
persecutory.  The prevailing affect was dysphoric.  She was 
generally oriented in all spheres.  She did not appear to be 
suffering from any memory deficits, in spite of her 
complaints to the contrary.  Numeric calculations were not 
performed.  Insight was poor and social judgment appeared to 
be intact.  The veteran denied suicidal or homicidal 
ideation.  Her reliability as a historian appeared to be 
adequate.  No diagnostic tests were conducted.  It was noted 
that prior testing in 1996 was uninterpretable due to the 
fashion in which the veteran was answering the questions.  It 
was thought the veteran would not respond any differently to 
current testing, as she did not report any improvement in her 
functioning.  The Axis I diagnosis was recurrent, moderate 
major depression.  The Axis II diagnosis was narcissistic 
personality disorder.  The Axis III diagnosis was numerous 
physical complaints, including seizures, by the veteran's 
report.  

Criteria

In order to obtain service connection, there must be evidence 
of a disease or injury that was incurred in or aggravated by 
service, and a present disability which is attributable to 
such disease or injury.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  38 U.S.C.A. § 1131.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  


Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  

On the question of medical causation, a competent opinion of 
a medical professional is required.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board must determine whether the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence. Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Additionally, when service connection is claimed on 
a secondary basis, there must be evidence of a service-
connected disability rather than disease or injury during 
service.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

The Board finds the claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
secondary to a service-connected right knee disability, well 
grounded.  The veteran has been granted service connection 
for a right knee disability, there are medical diagnoses of 
current mental disorders, and there is medical evidence 
linking a current psychiatric disorder to the veteran's 
service-connected right knee disability.  In view of these 
findings, the Board concludes that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

The issue on appeal revolves around the question of whether a 
currently existing psychiatric disorder was caused or 
permanently worsened by the veteran's service-connected right 
knee disability.  Evidence and testimony are presumed 
truthful for the limited purpose of determining whether a 
claim is well grounded,  Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  However, once a claim 
is found well grounded the presumption of truthfulness or 
credibility is removed, and the Board must determine both the 
weight and the credibility of the evidence in reviewing the 
merits of the claim.  Id.   

Although available private medical records indicate that she 
was being seen in October 1980, shortly before entering 
service and was then noted to have multiple problems, with 
specific references to her back and right leg, she did not 
mention such treatment on the entrance examination.  In fact, 
the most recent medical care she noted had been in 1979, when 
she reportedly underwent a gynecological procedure.  The 
service medical records show that the veteran sustained a 
right knee injury shortly after entering service, when she 
fell on an obstacle course.  There is no probative medical 
evidence whatsoever supporting her post-service statements to 
medical personnel that she fractured her leg or had a crush 
injury in service.  She sustained a contusion, a day after 
which she was noted to have crepitus and chondromalacia.  
Whether crepitus and chondromalacia would have developed so 
soon after an injury is a medical question.  In any event, 
service connection was granted for the right knee.  Although 
on a medical history questionnaire executed by the veteran 
when she was examined for enlistment, she denied ever having 
had the multitude of diseases and symptoms listed, she 
endorsed a variety of medical problems on the history form 
executed for separation.    

The subsequent evidentiary record contains many medical 
record notations that the veteran has tended to exaggerate or 
misstate her right knee disorder and other aspects of her 
medical condition.  Additionally, there have been instances 
of inconsistencies between her claimed medical problems and 
objective findings.  It has also been noted that she appears 
to have a feeling of entitlement to government benefits and a 
desire for secondary gain associated with her knee 
complaints.   

The veteran has been afforded numerous psychiatric 
evaluations which have resulted in different diagnoses and 
also differing opinions as to the etiology of the mental 
disorders found.  As to any personality disorders the veteran 
has, personality disorders are not disabilities for 
compensation purposes.  38 C.F.R. § 3.303.  

As far back as 1982, the veteran reported having been nervous 
for years, although such a history is insufficient to rebut 
the presumption of soundness at service entrance in regard to 
her psychiatric status.  As early as 1985, when she was only 
in her mid-20s, the veteran was claiming to be totally 
disabled and unable to work as she pursued Social Security 
disability benefits.  However, at that time a physician noted 
that her medical complaints far outweighed the physical 
findings.  At that time she was claiming to be unable to work 
due to what appear to have been relatively minor medical 
problems.  In August 1991, when she was given a private 
evaluation, she reported a five year history of nervous 
problems, the onset of which she said coincided with problems 
with her mother-in-law.  Nothing was said about knee pain 
causing her to be anxious or depressed or to otherwise 
experience psychiatric symptoms.  At that time she expressed 
a multitude of complaints and reported an inability to sleep 
due to too much noise, not knee pain.  Anxiety disorder was 
diagnosed at that time, with no linkage made to any physical 
problems.  Interestingly, along with the anxiety diagnosis, 
it was indicated that persons with the veteran's scores often 
were diagnosed with somatoform disorder.  When there was a 
diagnosis of anxiety in April 1992, the veteran was 
complaining of her face swelling, not of knee pain.  

While a private therapist, Ms. McComas, reported in December 
1992, that the veteran had an adjustment disorder due to her 
knee problems with chronic pain, Dr. Vondram, a medical 
doctor, who treated the veteran at about the same time, 
reported in March 1993 that the veteran had generalized 
anxiety disorder and major depression.  Dr. Vondran made no 
reference to an adjustment disorder or to the veteran's knee.  
Her statement is accepted as more probative that that of Ms. 
McComas because she is a medical doctor, presumably having 
completed medical school and an internship and/or residency, 
and specializes in psychiatry.  
Ms. McComas, on the other hand, apparently has only a Master 
of Arts degree and, accordingly, is not likely to have had 
the education and training in the diagnoses of psychiatric 
disorders that a psychiatrist would have had.  Additionally, 
there is sufficient evidence from which to conclude that the 
veteran exaggerates her symptoms, raising the possibility 
that the suggested relationship is predicated on an 
inaccurate history.  Additionally, although the veteran 
indicated at her September 1993 hearing that Dr. Vondran had 
related her psychiatric disorder to her knee condition, that 
testimony is not the equivalent of medical evidence.  
Espirtiu v. Brown, 4 Vet. App 292 (1992).  The statement from 
Dr. Vondran simply does not support the veteran's allegation.   

In early 1995 the veteran was noted to have another 
psychiatric diagnosis, bipolar disorder.  To the extent that 
her account of events is accurate, she apparently was having 
a chaotic lifestyle that included physical confrontations 
with her daughters.   In August 1995, purportedly after being 
knocked from a porch, she developed right leg pain and 
related a history of "crush injuries" to the knees in 
service.  As previously explained, there is no credible and 
competent evidence in the record that she ever had any crush 
injury in service.  Although there were diagnoses of anxiety 
and chronic pain secondary to "old injuries," the old 
injuries apparently refer to the alleged crush injuries.  
Thus, neither that opinion nor any other opinion linking a 
pain disorder or psychiatric disorder to inaccurately 
describe injuries or to exaggerated symptoms can be accepted 
as supporting the veteran's claim.  

Although at the time of the April 1996 VA examination there 
was a diagnosis of an adjustment disorder secondary to 
anxious and depressed mood secondary to physical illness and 
situational factors, the veteran was expressing multiple 
complaints at that time, with little said about any right 
knee pain.  In any event, that diagnosis does not specify the 
veteran's right knee disability and although chronic pain 
syndrome, predominantly in the knees and back, is noted as 
the Axis III diagnosis, Axis III reflects current physical 
disorders, with no implied etiology to 

any diagnosed Axis I or II psychiatric disorders.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
DC, American Psychiatric Association, 1994, adopted by the VA 
at 38 C.F.R. §§ 4.125 (1999).

The veteran was afforded another VA examination in May 1996 
at which time there were diagnoses of an adjustment disorder 
and a factitious disorder.  Although the examiners noted that 
the veteran's knee injury had caused her extensive grief and 
unemployability, and that the adjustment disorder was "in 
relationship to" the service-connected right knee disorder, 
the veteran has never been shown by competent, credible and 
probative evidence to be unemployable because of her right 
knee disorder.  In fact, the record is replete with examples 
of the veteran's right knee complaints exceeding or being 
inconsistent with objective findings.  In regard to the 
veteran's report of a "direct connection" between her right 
knee pain and her psychiatric symptoms, the Board does not 
accept this as reliable since it is not fully supported by 
the remaining evidence and she would stand to gain VA 
benefits by establishing such a claimed "connection."  
While the examiners noted that the veteran "claims" she 
could never adjust to her right knee pain and the examiners 
may have believed her, the Board does not.  For a 
considerable period after service she appeared to have 
emotional problems but they were not linked by her own 
allegations or any medical evidence to her in-service right 
knee injury.  Moreover, while the examiners suggested that 
the veteran may exaggerate her pain symptoms to maintain a 
sick role, her desire to maintain a sick role in order to 
avoid responsibility or to remain unemployed or for whatever 
reason is not a basis for service connection.  

Also in May 1996 the veteran was evaluated by Dr. Yates who 
reported diagnoses of post-traumatic stress disorder, drug 
dependency and schizotypal personality traits, none of which 
he attempted to link to military service or the service-
connected knee disability.  At the time of the September 1997 
VA examination, the veteran reported having bone cancer, of 
which there is no medical evidence.  She also reported pre-
service psychiatric symptoms.  The examiner diagnosed 
generalized anxiety disorder and dysthymic disorder, and 
while noting that the veteran had chronic and ongoing 
psychiatric problems, the examiner stated that he was unable 
to related them to her service-connected disability.  In a 
somewhat contradictory vein, the examiner also stated that 
only "part" of the veteran's anxiety and depression could 
be related to her pain, and that most of the pain was 
nonservice-connected.  A July 1998 VA psychiatric examiner 
diagnosed dysthymic disorder and generalized anxiety 
disorder, along with a personality disorder, noting that the 
veteran's anxiety and depression appeared to have been 
present prior to service, and concluding that her problems 
with her knee and pain had contributed minimally to her 
psychiatric difficulties.  However, once again it is noted 
that the veteran's complaints of knee pain have not been 
consistant with the objective evidence.  Thus, these opinions 
that may be based on exaggerated symptoms and either do not 
quantify or that minimally relate the veteran's psychiatric 
condition to the knee disability/pain are of limited 
probative value.  

The VA examiner in March 1999 provided another diagnosis of 
anxiety disorder.  Although noting that the veteran often 
made moaning noises and rubbed her right knee and leg, he did 
not provide an opinion as to the etiology of the psychiatric 
disorder.  The June 1999 VA psychiatric examiner noted that 
the veteran had some anxiety and depression which were partly 
related to injuries sustained in the past.  However, the 
veteran also reported a shoulder injury and the Axis III 
diagnosis referenced chronic pain syndrome of the back and 
knee, so the opinion lacks specificity as to whether or to 
what extent the pain from the knee injury was considered to 
be a factor.  

The examiners who conducted the most recent VA mental 
disorders examination in October 1999 diagnosed recurrent 
moderate major depression in Axis I and narcissistic 
personality disorder in Axis II.  At that time the veteran 
gave a history of having sustained a broken right leg when 
she purportedly fell from a cargo net during basic training.  
However there is no evidence, other than the veteran's own 
allegation, that she broke her leg.  In regard to the 
depressive symptoms related by the veteran, the examiners 
thought that they were secondary to what the veteran had come 
to expect out of life.  The examiners did not link this 
disorder to service.   They were of the opinion that the 
veteran grossly exaggerated her condition and that she had 
unrealistic expectations, also noting that she had other 
symptoms that revolved around a narcissistic personality.   

Based on the above, the Board finds the preponderance of the 
competent, credible and probative evidence is against the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected right knee disability.  Although there is some 
evidence tending to support the claim by linking the service-
connected knee injury/pain in small measure to a current 
psychiatric disorder, it appears to rely on inaccuracies 
and/or exaggerations.  Additionally, there is considerable 
relevant medical evidence that does not associate the 
veteran's psychiatric disorder with her knee injury in any 
way.  The Board finally notes that there is no competent 
evidence of record linking an acquired psychiatric disorder 
to active duty on a direct basis and no competent evidence of 
record of the presence of a psychosis to a compensable degree 
within one year of discharge.  In view of the foregoing, 
service connection for a psychiatric disorder is denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected right 
knee chondromalacia, is denied.  




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

